Filed 8/31/20 Rampony v. Rizzon CA2/4
         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
              SECOND APPELLATE DISTRICT
                     DIVISION FOUR


NAUSICAA RAMPONY                                                        B299147

         Petitioner and Respondent,                           (Los Angeles County
                                                              Super. Ct. No.
                   v.                                         19STRO02277)
LAURENT RIZZO,

         Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Alison Mackenzie, Judge. Affirmed.
     Laurent Rizzo, in propria persona, for Defendant and
Appellant.
     No appearance for petitioner and respondent.
       Appellant Laurent Rizzo and respondent Nausicaa
Rampony were married in 2006. Rizzo’s abuse of his wife began
in 2010, when the couple and their children lived in France.
Rizzo’s abuse of the children began after the family moved to Los
Angeles in December 2014, and persisted after he and Rampony
separated in 2016.
       Rampony commenced these proceedings on April 8, 2019 by
filing a request for a domestic violence restraining order against
Rizzo to protect herself, their then ten-year-old daughter, and
their then nine-year-old son. Following a contested hearing, the
trial court granted Rampony’s request. Representing himself,
Rizzo appealed. On appeal Rizzo contends the trial court abused
its discretion in issuing the order and violated his due process
rights. For the reasons discussed below, we affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

A.     Rampony’s Request for a Domestic Violence
       Restraining Order and Supporting Declaration
       Rampony’s declaration in support of her request for a
domestic violence restraining order described at least four
incidents of Rizzo’s emotional, verbal and physical abuse toward
her and their children: (1) On April 3, 2019, Rizzo kicked,
punched and choked Rampony and threatened “to cut [her] body
in[to] pieces and bury [her] for leaving him.” Rizzo also slapped
and hit the children’s faces, arms and legs because he was angry
at Rampony; (2) In 2015, Rizzo beat up Rampony in front of the
children and their nanny;1 (3) On November 4, 2018, Rizzo threw

1     Rampony’s declaration appears to give the date of this
incident as either “April 2” 2019, or “since 2015.” However, both



                                    2
rocks at, shook, choked and punched Rampony. Rizzo also
threatened to “chop [her] body into pieces and bury [her]” with an
unidentified “weapon,” if she did not allow him to take the
children on “a non-visitation day.” Rampony stated “[the kids]
were witnesses to [Rizzo’s] violence toward me and how he is
directing his anger and violence toward them.”; (4) Rampony
referred to an occasion “last August” [2018] when Rizzo took their
daughter “when it was not his day.” Rampony further stated
Rizzo had often threatened to abduct the children to France and
that they were afraid of him.
       Rampony’s court filing requested a temporary restraining
order and an order granting her sole legal and physical custody of
their children with monitored visitation for Rizzo. Rampony
additionally asked the trial court to restrict Rizzo from traveling
with the children without a court order or her written permission
because she feared he would abduct them to Mexico or France.
The court partially granted Rampony’s request by issuing a
temporary restraining order against Rizzo, pending a hearing.

B.     The Contested Hearing
       The case proceeded to a three-day contested hearing with
live testimony. Rampony and two witnesses testified on her
behalf. Rizzo and six character witnesses testified on his behalf.
The trial judge questioned the two children in the presence of the
parents and counsel. The testimony of Rampony, Rizzo and the
children focused primarily on the incidents of abuse that
allegedly occurred on August 13, 2018, November 4, 2018, and
April 2 and 3, 2019, when the family was living in Los Angeles.

Rampony and the children’s nanny confirmed at the hearing that
the incident occurred in August 2015.



                                    3
Rampony and the children also testified about a 2015 incident.
Rampony and Rizzo testified about the first incident of purported
abuse, which occurred in France in 2010.

      1.     The 2010 incident in France
      Rampony testified while the children were sleeping, Rizzo
pushed her, choked her and grabbed her arms, causing bruising.
Included in her declaration were two undated photographs of
Rampony’s left arm, showing the bruises she suffered in this
incident. After her mother reported the incident to French
authorities, Rizzo threatened to send “Romanian guys” to harm
his mother-in-law if Rampony failed to convince her to drop the
resulting criminal charge.
      Rizzo testified he grabbed Rampony’s arm during an
argument in 2010, but he denied choking her or pushing her at
the time. He also testified the incident did not result in any
criminal charges or a restraining order in France. Rizzo
acknowledged on cross-examination that his mother-in-law’s
report of the incident had led to a criminal charge of abuse in
France and that he had signed an admission to having grabbed
his wife’s arm. He also testified the charge was later dismissed.
In signing the document, Rizzo denied he had done “anything
violent” to Rampony. When asked whether he still believed his
denial, Rizzo stated his actions were “not appropriate.”

     2.     The 2015 incident in Los Angeles
     Rampony testified when the family was living in Los
Angeles in 2015, she and Rizzo argued over where the children
should sleep. Rampony wanted them to sleep in the master
bedroom, because it was larger. Rizzo disagreed and started




                                   4
hitting Rampony and choking her. The children screamed, and
made him stop. Their nanny was present, and she took the
children outside until the parents stopped arguing.
       The children’s nanny at the time partially corroborated
Rampony’s account. She testified Rizzo became angry with
Rampony and pushed her in the master bedroom/hallway area.
The children screamed and cried.
       The daughter testified her parents initially argued over
who should help the son with his homework. Rizzo then choked
Rampony, threw her against the wall and hit her, bruising her
arm. The couple then went upstairs and argued about which
bedroom the children would use. The children followed, and the
daughter saw Rizzo pushing Rampony and screaming at her.
       The son testified Rizzo was choking and hitting Rampony
and his nanny was present. He was not asked to provide the date
or circumstances of this incident.
       Rizzo was not asked about the 2015 incident when he
testified after Rampony had related it on direct examination.

     3.     The 2018 incidents in Los Angeles
            a.    The August 13, 2018 incident
      Rampony testified on August 13, 2018, when she was
supposed to have the children, Rizzo picked up the daughter from
school without her knowledge. Rampony panicked and contacted
Rizzo, who acknowledged he had taken their daughter to his
home. After Rampony and their son entered the house to retrieve
the daughter, Rizzo locked them inside and would not let them
leave. While the son talked to Rizzo in another room, Rampony
gave the daughter the car key. The daughter left, followed by
Rampony and the son.




                                  5
       The daughter testified that in August 2018, Rizzo picked
her up from school when it was not his day to have her. Rampony
arrived at the home after looking for the daughter and said they
were leaving. Rizzo “went in front of the door, and just said,
‘Nobodies [sic] getting out of this house.’” The daughter testified,
“[I]t was really scary. I was scared.” After Rizzo pushed
Rampony, the son pulled his father into the bedroom to talk. The
daughter testified, “[A]nd then my dad said . . . , ‘I’m going to
destroy you,’ to my mom.” Rampony told the children to go to the
car, and the three of them left.
        The son testified, when it was “not [Rizzo’s] day,” he “was
talking to [his] dad so he [would] listen but not enough. It was
still happening.”
       Rizzo’s account of the August 13, 2018 incident was similar
to Rampony’s, except he testified it was his day to pick up his
daughter from school. Rizzo also denied refusing to allow his wife
and children to leave his house. When asked on cross-
examination if he said “anything like that to everyone present
that they cannot leave?” Rizzo answered, “Not really.”

            b.    The November 4, 2018 incident
      Rampony testified that on the night of November 3, 2018,
she and her children came home late from a soccer match. She
texted Rizzo asking him to pick up the children at 10:00 a.m. the
following morning rather than the usual 9:00 a.m. so they could
sleep an hour later. Between 8:45 a.m. and 9:00 a.m., Rizzo
arrived at her home, banged on the windows, screamed insults at
Rampony and demanded the children come outside.
      The daughter testified that Rizzo came to Rampony’s home
in the morning and started banging on the windows and throwing




                                    6
rocks. She further testified Rizzo said, “Come on. Let’s go. We
have ice skating.”
      Rizzo denied Rampony’s account and testified he never left
his car. Rizzo communicated with his wife solely by text messages
that morning until the children came outside and got into his car.
He denied throwing rocks at or banging on Rampony’s windows.
He acknowledged he had sent the “okay” emoji, but claimed it
was an “ironic” response to Rampony’s texts complaining of such
conduct.

       4.    The April 2-3, 2019 incidents in Los Angeles
       Rampony testified what prompted her to institute these
proceedings was a phone call from her daughter on or about April
3, 2019. The daughter claimed Rizzo was planning to take them
to France and to never return to California.2 Her son also called
her for the same reason. Rampony testified Rizzo frequently
asserted he was going to abduct the children and take them to
Mexico or France, although she possessed their passports.
Rampony testified Rizzo also told her that he wanted to go to
France. Shortly before she testified at the hearing, Rizzo handed
Rampony two airline tickets for the children. He never consulted
with her before purchasing these tickets.
       The daughter testified that, at the end of March 2019,
Rizzo told her they “were going to France.” The daughter further
testified she “didn’t want to. [She] wanted to stay with [her]


2     The court also admitted into evidence for the nonhearsay
purpose of showing Rampony’s state of mind, Rampony’s
testimony that the daughter reported Rizzo had beaten her “as
hard as he could.” Rampony testified this alleged incident also
prompted her to seek the domestic violence restraining order.



                                   7
mom.” Rizzo told her that “health is more important.” The next
morning, the daughter went to school, telephoned Rampony from
the school office and told her they were going to France.
       Rizzo testified he told the children on April 1, 2019 that he
would be returning to France. His son began to cry, but Rizzo
assured him, “we are going to find a way with mommy together
for you and [your sister]” and explained he had found an
incredible school in France for his son.3 The next day Rizzo told
Rampony that his visa was expiring and he intended to return to
France, so they had to discuss custody of the children. Rizzo also
told Rampony he had filed for divorce in January, and they had
been summoned to France where she would be served. The couple
argued at length on the phone over physical custody of the
children. Rizzo denied that he had ever threatened to abduct the
children to France or Mexico.
       Rizzo acknowledged the children’s airline tickets he had
shown Rampony during the hearing were for a round trip
beginning and ending in Paris, France. Rizzo explained the
airline had made a mistake, which he had since corrected. Rizzo
denied telling the children they were going to live in France
permanently. He and the children had previously traveled to
France on vacation at least five times, and he had arranged the
trips in advance with Rampony.

      5.    P. Groy’s testimony
      P. Groy testified on behalf of Rampony. He lived in Andora
and had been friends with Rampony since 2002 and with Rizzo
since 2005. Groy’s relationship with the couple was “very good,”
however, he “stopped being friends with Rizzo” as the result of

3     Both parents testified their son had a learning disability.



                                    8
some earlier conversations in France. In 2011, Groy and the
couple were having dinner alone. While discussing someone who
still owed Groy money, Rizzo said, if faced with such a situation,
he would kill the debtor and the debtor’s wife and children. Groy
expressed shock at the violence of Rizzo’s statement. Rizzo
“calmly” said he would kill his own wife should she cause him
problems.
       In 2014, Groy heard the couple was having marital
problems. He called Rampony, who “spoke to [him] normally.”
Groy then telephoned Rizzo, who began a 15 to 20 minute tirade
against his wife. The call ended with Rizzo’s threat “to kill her,
cut her into pieces and throw the pieces into the woods,” if she
“create[d] more problems.” Groy attempted to call back and left
Rizzo messages, but Rizzo never returned his calls. At some
point, Groy related his conversation with Rizzo to Rampony.
Since moving to Los Angeles, Rampony has telephoned Groy to
discuss her problems with Rizzo.

      6.     The testimony of Rizzo’s six character
             witnesses
      Thibaut Foulquier, Linda Askew-Woodruff, Arnaud
Duyoner, Michele LaPorta, and Jean Marc Galvez were Rizzo’s
friends and/or business acquaintances. They testified as
character witnesses on his behalf. All of them had seen Rizzo
interact with his children and considered him to be a loving
father, who was involved in his children’s activities. None of them
saw Rizzo behave inappropriately toward the children. Also, the
children’s piano teacher testified the children behaved normally
during their weekly lesson on April 3, 2019. He further testified




                                    9
the children did not exhibit any unusual behavior toward their
father nor did they appear harmed in any way.

       7.    Other relevant testimony
       Rampony testified she would become frightened when Rizzo
was angry and always feared he would become angry. Rampony
never before reported Rizzo’s abuse and minimized it, because
she wanted to keep her children happy and avoid making Rizzo
angry. Whenever she had the children, Rizzo constantly
telephoned until she answered, and ignored her requests that he
stop. He would also show up at school unexpectedly when it was
her turn to have the children. Rampony testified she believed her
daughter’s claims that Rizzo had beat her on one occasion.
       The daughter testified Rizzo was impatient with the son’s
progress on his homework, so the son would go to his room. Rizzo
would then grab the son by the arm, shake him and begin yelling.
The daughter also testified that Rizzo had hit them in the car
when she and the son were fighting in the backseat. She also
testified their father hit them at a friend’s home on Christmas
day 2018 in front of other people.
       The son testified Rizzo would hit, scream, shake, yell and
say the son was “stupid” “every time” the son “did something
wrong.”
       Rizzo denied all allegations of abuse of Rampony in Los
Angeles. He was not questioned about the alleged abuse of the
children.

C.  The Trial Court’s Findings and Order
    After listening to counsels’ arguments, the trial judge
summarized the evidence at length and concluded Rampony had




                                  10
proved by a preponderance of the evidence that Rizzo “had
engaged in acts of abuse as defined in Family Code section[s]
6203 and 6320. Those acts of abuse include[d] [Rizzo]
intentionally causing bodily injury to [Rampony], threatening
[her], attacking [her] and disturbing [her] emotional and mental
calm by exercising coercive control over her.” The judge
specifically found true Rampony’s testimony concerning the 2010
incident in France, Groy’s account of Rizzo’s threats to harm
Rampony, the nanny’s and daughter’s testimony about the
August 13, 2016 incident, the daughter’s testimony about Rizzo’s
abuse of the son and the testimony of Rampony and the children
about the August and November 2018 incidents. Overall, the
judge found credible Rampony’s testimony that she and Rizzo
“ha[d] a complicated, troubled, abusive relationship that
consisted of [Rizzo] controlling [her] over a period of years with
threats [and] periodic violence.” The judge found while Rizzo
reportedly loved his children very much, the nature of his
controlling behavior and abuse would not necessarily be evident
to his friends. The judge concluded, “So, based on the totality of
the evidence, I find that [Rampony] feared for her safety as she
stated many times, and that [Rizzo’s] conduct will continue
without a restraining order. I also [find] the fact that the kid[s’]
testimony about their father’s being physically abusive to them is
another reason for them to be protected parties under the case
law [and] that [Rampony’s] emotional calm is also disturbed by
those actions by [Rizzo].” The court then entered a three-year
restraining order against Rizzo, awarded Rampony sole legal and
physical custody of their children, and granted monitored
visitation to Rizzo.
       Representing himself, Rizzo timely filed a notice of appeal.




                                    11
                          DISCUSSION

       In his opening brief and oral argument, Rizzo contends that
Rampony lied, the nanny did not understand English, P. Groy
lied, and the children’s testimony was coached. We view these
assertions collectively as a challenge to the sufficiency of the
evidence in support of the findings. Rizzo also contends the trial
court denied him procedural due process on various grounds. He
requests a new hearing before a different trial judge.
       At the outset, we note Rizzo failed to support his claims by
a proper statement of facts in his brief with appropriate citations
to the record and reasoned argument with citations to authority.
(See Cal. Rules of Court, rule 8.204(a)(1)(B).) Because a trial
court’s decision is presumed correct, error is not presumed.
(Denham v. Superior Court (1970) 2 Cal. 3d 557, 564.) It is the
appellant’s burden to convince us otherwise. (Id. at p. 566.) In
any event, for reasons discussed below, we are not persuaded by
Rizzo’s claims.

A.    The Trial Court Did Not Abuse Its Discretion in
      Granting the Domestic Violence Restraining Order

      1.     Governing law and standard of review
      Under the Domestic Violence Prevention Act (DVPA) (Fam.
Code, § 6200, et seq4), a trial court may issue a restraining order
to prevent domestic violence or abuse if the party seeking the
order “shows, to the satisfaction of the court, reasonable proof of
a past act or acts of abuse.” (§ 6300; see § 6220.) “Abuse” includes
“intentionally or recklessly caus[ing] or attempt[ing] to cause

4     All statutory references are to the Family Code.



                                   12
bodily injury” to, “attacking, striking, stalking, threatening,
harassing,” “making annoying telephone calls” to, “or disturbing
the peace of the other party.” (§§ 6203, 6320.)
       “A grant or denial of injunctive relief is generally reviewed
for abuse of discretion. [Citation.] This standard applies to a
grant or denial of a protective order under the DVPA. [Citation.]”
(Gonzalez v. Munoz (2007) 156 Cal. App. 4th 413, 420; accord, S.M.
v. E.P. (2010) 184 Cal.App.4th 1249,1264.) We review the trial
court’s factual findings for substantial evidence. (Loeffler v.
Medina (2009) 174 Cal. App. 4th 1495, 1505.) We “‘“accept as true
all evidence . . . tending to establish the correctness of the trial
court’s findings . . . , resolving every conflict in the evidence in
favor of the judgment.”’ [Citation.]” (Burquet v. Brumbaugh
(2014) 223 Cal. App. 4th 1140, 1143.) “The pertinent inquiry . . . is
whether substantial evidence [evidence that is reasonable,
credible, and of solid value] supports the court’s findings, not
whether a contrary finding might have been made.” (In re
Alexandria P. (2016) 1 Cal. App. 5th 331, 355.)
       Although Rampony did not file a respondent’s brief, that
does not affect Rizzo’s burden to show the trial court abused its
discretion in issuing the domestic violence restraining order.
(Burquet v. Brumbaugh, supra, 223 Cal.App.4th at p. 1141, fn. 1.)

      2.    Substantial evidence supports the findings
      Here, the trial court did not abuse its discretion.
Substantial evidence supports the court’s finding that Rizzo
abused Rampony within the meaning of Family Code sections
6320 and 6023. According to the testimony of Rampony, the
children, and the nanny (all of which the trial court credited),
Rizzo grabbed, hit, and choked Rampony on more than one




                                    13
occasion. He also subjected her to emotional abuse through
intimidation and threats, including that he would harm Rampony
if she caused problems and would abduct the children to France
or Mexico. As the court found, Rampony lived in constant fear of
Rizzo’s “pattern of [exercising] coercive control” over her. Rizzo’s
abuse extended to his children, particularly his son, whom he
bullied, grabbed, and shook.
       Rizzo focuses on inconsistencies in Rampony’s courtroom
testimony and conflicts between her testimony and her
declaration, the nanny’s English-language testimony, Groy’s
credibility, and assertions the children’s testimony was “coached.”
We are precluded from second-guessing the trial court’s
credibility determinations, however. (Sav-On Drug Stores, Inc. v.
Superior Court (2004) 34 Cal. 4th 319, 334 [“‘questions as to the
weight and sufficiency of the evidence, the construction to be put
upon it, the inferences to be drawn therefrom, the credibility of
witnesses . . . and the determination of [any] conflicts
and inconsistencies in their testimony are matters for the trial
court to resolve.’ [Citation.]”]; Beck Development Co. v. Southern
Pacific Transportation Co. (1966) 44 Cal. App. 4th 1160, 1204
[“testimony of a witness offered in support of a judgment may not
be rejected on appeal unless it is physically impossible or
inherently improbable and such inherent improbability plainly
appears. [Citation.]”].)
        Notably, the court expressly found no evidence the
children’s testimony had been coached. The daughter testified
Rampony did not tell the children “to say something in
particular[.]” The son testified he had not spoken to his sister
about appearing in court and Rampony just told him “it would be
alright.” The court acknowledged “minor inconsistencies” in the




                                   14
nanny’s testimony concerning the location of Rizzo’s abuse of
Rampony “potentially were due to language barriers” or the fact
the incident had occurred three years earlier.5 The court
expressly found Groy’s testimony credible. Nothing about the
testimony of Rampony and her witnesses was physically
impossible or inherently improbable. The trial court did not
abuse it discretion in granting the domestic violence restraining
order because substantial evidence supports its findings.

B.    The Trial Court Did Not Violate Rizzo’s Due Process
      Rights
      “‘The primary purpose of procedural due process is to
provide affected parties with the right to be heard at a
meaningful time and in a meaningful manner.’” (Edward W. v.
Lamkins (2002) 99 Cal. App. 4th 516, 532; see also Anderson Nat’l
Bank v. Luckett (1944) 321 U.S. 233, 246.) In claiming his due
process rights were violated, Rizzo contends the judge “rushed”
through the two-day hearing and unfairly denied him a third day,
which would have given him the opportunity to rebut all of
Rampony’s allegations. Rizzo maintains he was surprised by
some of her allegations, although he does not specify which ones,
because they purportedly did not appear in her application for a
domestic violence restraining order. Rizzo also argues he was
denied the right to present a defense by having an additional 15
witnesses from France testify on his behalf.
      After examining the record, we conclude Rizzo received the
process that was due. It is true, for the same reasons Rizzo urges


5     The nanny first requested a Spanish language interpreter,
but then told the court she would testify in English. She
proceeded to testify without an interpreter.



                                  15
on appeal, his counsel twice asked the judge to extend the two-
day hearing, which was held May 6 and 7, 2019. The record
shows the judge granted a continuance to May 22, 2019 for a
third day of testimony. Thus, after Rizzo had heard the testimony
of all witnesses on Rampony’s behalf, he had 14 days until the
hearing was to resume. Neither Rizzo’s counsel nor Rizzo sought
to have new witnesses examined on May 22, 2019. Nor did either
request a continuance beyond that date. Indeed, Rizzo’s opening
brief fails to identify the “15 witnesses from France” or the
substance of their purported testimony beyond conclusory
statements that they are people who “know our family, who spent
vacations with all of us, who came multiple times [to our] home”
(emphasis omitted), and who would have rebutted all of
Rampony’s allegations. Furthermore, the record shows the three-
day hearing provided Rizzo ample opportunity to refute
Rampony’s allegations with testimony and relevant documents.
His counsel subjected Rampony and her witnesses to vigorous
questioning.
       Rizzo additionally claims he was denied due process
because the judge was biased against him. In support of this
claim, he asserted she unfairly credited Rampony’s testimony and
refused to hold a three-day hearing, which would have allowed
him to bring witnesses from overseas. Due process guarantees
the right to an impartial judge. (Brown v. American Bicycle
Group, LLC (2014) 224 Cal. App. 4th 665, 673.) Rizzo has not
demonstrated bias on the part of the judge.




                                  16
                     DISPOSITION

The challenged domestic violence order is affirmed.




CURREY, J.



We concur:




MANELLA, P.J.




COLLINS, J.




                            17